Citation Nr: 1702911	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional Dependency and Indemnity Compensation (DIC) benefits for Z.P. and P.P.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, R.H.


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 1981. The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  After the Veteran's death, the appellant successfully applied for dependency and indemnity compensation (DIC) benefits.  In January 2009, the RO issued a rating decision finding that the Veteran's death was related to a service-connected disability and, therefore, the appellant was entitled to DIC benefits.  The appellant's application for DIC benefits identified P.P. and Z.P. as adopted children of the Veteran.  But in February 2011, VA sent the appellant a letter informing her that P.P. and Z.P. did not qualify as dependents for the purposes of the DIC award.  The appellant promptly appealed that decision to the Board.  

In October 2016, the appellant and her daughter testified before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. P.P. and Z.P. lived in the Veteran's household at the time of his death.

2. The appellant, the Veteran's surviving spouse, adopted both P.P. and Z.P. within two years of the Veteran's death.


CONCLUSION OF LAW

The criteria for finding that P.P. and Z.P. are adopted children of the Veteran for the purposes of an award of additional DIC benefits have been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the Board is granting the claim, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

DIC benefits may be awarded to the surviving spouse, children and parents of a Veteran who died from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  

In its January 2009 rating decision, the RO determined that the Veteran died from a service-connected disability and that the appellant is his surviving spouse.  Thus, the outcome of this appeal will depend on whether P.P. and Z.P. are the children of the Veteran for the purposes of 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.5.

Under the relevant regulations, a "child" of a veteran includes children legally adopted before the age of 18 years.  See 38 C.F.R. 3.57(a).  VA defines an "adopted child" as a child adopted pursuant to a final decree of adoption; a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period; and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.

An "adopted child" further includes, as of the date of death of a veteran, such a child who:

(1) Was living in the veteran's household at the time of the veteran's death, and

(2) Was adopted by the veteran's spouse under a decree issued within 2 years after August 25, 1959, or the veteran's death whichever is later, and

(3) Was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  38 C.F.R. § 3.57(c). 

According to his death certificate, the Veteran died in November 2008.  In her credible hearing testimony, the appellant explained that she lived together with P.P. and the Veteran since P.P. was approximately two or three years old.  She further testified that Z.P. was part of the same household since Z.P. was six months old.  According to the appellant, she and the Veteran provided food, clothing and shelter for both children.

The appellant's testimony on this issue is consistent with written statements submitted to VA by the Veteran during his life.  In May 2004, he filed a declaration of status of dependents form (Va Form 21-686c) which identified both P.P. and Z.P. as living with him and the appellant.  It does not appear that VA recognized either child as dependents of the Veteran during the Veteran's life.  But the form tends to show that both of them were part of his household prior to his death.  According to their respective birth certificates, P.P., the older of the two children, was fifteen years old at the time of the Veteran's death.  Z.P. was eleven.  

The claims file includes a copy of a court order awarding legal custody of P.P. to the Veteran and to the appellant prior to his death.  The earliest relevant order for Z.P. awards custody to the appellant only, but it was amended in a subsequent order, dated June 2006, which includes the Veteran as one of Z.P.'s legal guardians.  

Neither child was formally adopted by the appellant until after the Veteran died.  A final order of adoption for P.P. was entered in February 2010 and a similar order, in which the appellant adopted Z.P., was entered in July 2010.  The final adoption in the case of P.P. is part of the Virtual VA electronic claims file.  Both orders took effect less than two years after the Veteran's death in November 2008.  Both orders likewise took effect before either child reached the age of eighteen years. 

Because P.P. and Z.P. were both members of the Veteran's household at the time of his death and were both legally adopted by his surviving spouse within two years of the Veteran's death, each meets the definition of an "adopted child" of the Veteran under 38 C.F.R. § 3.57(c).   For these reasons, the Board will grant the appellant's claim for increased DIC benefits.   


ORDER

Entitlement to additional Dependency and Indemnity Compensation (DIC) benefits for Z.P. and P.P. is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


